9:18-cv-03183-CMC   Date Filed 11/26/18   Entry Number 1   Page 1 of 12




                                                  9:18-cv-03183-CMC-BM
9:18-cv-03183-CMC   Date Filed 11/26/18   Entry Number 1   Page 2 of 12
9:18-cv-03183-CMC   Date Filed 11/26/18   Entry Number 1   Page 3 of 12
9:18-cv-03183-CMC   Date Filed 11/26/18   Entry Number 1   Page 4 of 12
9:18-cv-03183-CMC   Date Filed 11/26/18   Entry Number 1   Page 5 of 12
9:18-cv-03183-CMC   Date Filed 11/26/18   Entry Number 1   Page 6 of 12
9:18-cv-03183-CMC   Date Filed 11/26/18   Entry Number 1   Page 7 of 12
9:18-cv-03183-CMC   Date Filed 11/26/18   Entry Number 1   Page 8 of 12
9:18-cv-03183-CMC   Date Filed 11/26/18   Entry Number 1   Page 9 of 12
9:18-cv-03183-CMC   Date Filed 11/26/18   Entry Number 1   Page 10 of 12
9:18-cv-03183-CMC   Date Filed 11/26/18   Entry Number 1   Page 11 of 12
9:18-cv-03183-CMC   Date Filed 11/26/18   Entry Number 1   Page 12 of 12
